United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-1846
                                 ___________

Arthur Dale Taylor,                    *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Larry Norris, Director, Arkansas       *
Department of Correction; Max          * [UNPUBLISHED]
Mobley, Deputy Director, Arkansas      *
Department of Correction; Grant        *
Harris, Warden, Pine Bluff Unit,       *
ADC; Maggie Capel, Assistant           *
Warden, Pine Bluff Unit, ADC;          *
Rebekah Davis, Site Administrator,     *
Infirmary, Pine Bluff Unit, ADC;       *
Wendy Maglothin, R.N., Director        *
of Nursing, Pine Bluff Unit, ADC,      *
                                       *
             Appellees.                *
                                  ___________

                         Submitted: May 21, 2002
                             Filed: June 10, 2002
                                  ___________

Before McMILLIAN, RICHARD S. ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.
      Arthur Dale Taylor, an Arkansas inmate, appeals from the district court’s1
adverse grant of summary judgment in his 42 U.S.C. § 1983 action. Taylor moves for
preparation of a transcript at government expense and for permission to proceed in
forma pauperis (IFP) on appeal. We deny him the transcript; grant him leave to
appeal IFP, leaving the fee-collection details to the district court in accordance with
28 U.S.C. § 1915(b); and affirm the judgment of the district court.

       We review the grant of summary judgment de novo, see Cooper v. Olin Corp.,
246 F.3d 1083, 1087 (8th Cir. 2001), and we may affirm the judgment on any ground
supported by the record, see Miller v. Benson, 51 F.3d 166, 170 (8th Cir. 1995).
After thoroughly reviewing the record, we conclude that there were no genuine issues
of material fact concerning defendants’ liability. Taylor’s claims against defendants
Nurse Wendy Maglothin and Infirmary Administrator Rebekah Davis boil down to
a disagreement as to the recommended treatment for his hernias and with Nurse
Maglothin’s decision not to schedule him for a doctor’s appointment. See Vaughan
v. Lacey, 49 F.3d 1344, 1346 (8th Cir. 1995) (disagreement as to proper course of
treatment is not actionable under Eighth Amendment). Further, there was no proof
that the remaining defendants were involved in the medical treatment decisions. See
Keeper v. King, 130 F.3d 1309, 1314 (8th Cir. 1997) (prison official not involved in
treatment decisions made by medical unit’s staff cannot be liable for medical staff’s
diagnostic decisions).

      Accordingly, we affirm. See 8th Cir. R. 47A(a).




      1
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-